Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE (HEREINAFTER DEFINED) AND IS REGISTERED IN THE NAME OF A DEPOSITARY (AS DEFINED IN THE INDENTURE) OR A NOMINEE OF A DEPOSITARY. THIS NOTE IS NOT EXCHANGEABLE FOR NOTES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE, AND NO TRANSFER OF THIS NOTE (OTHER THAN A TRANSFER OF THIS NOTE AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY) MAY BE REGISTERED EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE. UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (DTC), TO THE TRUST (HEREINAFTER DEFINED) OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND UNLESS ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN. CUSIP No.: 449827 CA0 Principal Amount: U.S. $1,250,000,000 ING USA GLOBAL FUNDING TRUST 6 SECURED MEDIUM-TERM NOTES Original Issue Date: May 29, 2008 Floating Rate Note: [X] Yes [ ] No. If yes, Issue Price: 100% Regular Floating Rate Notes [X] Stated Maturity Date: The Initial Stated Maturity Date, Inverse Floating Rate Notes [ ] the Final Stated Maturity Date or any other maturity Floating Rate/Fixed Rate Notes [ ] date resulting from the failure of the holder of this Fixed Rate/Floating Rate Notes[] Note to elect to extend the maturity of all or a portion of this Note (as set forth in Schedule II); provided, Interest Rate Basis(es): Three-Month USD however, that in no event shall the maturity of this LIBOR; provided, however, that for the initial interest Note be extended beyond the Final Stated Maturity period (from and including the Original Issue Date to but Date. excluding the Interest Payment Date occurring in Initial Stated Maturity Date: June 19, 2009, or, if such September 2008), the Interest Rate Basis will be an day is not a Business Day, the immediately preceding interpolated London interbank offered rate between Business Day. Three-Month LIBOR and Four-Month LIBOR for deposits in U.S. Dollars, determined on May 27, 2008, Final Stated Maturity Date: June 19, 2013 or, if such day the second London Banking Day preceding the Original is not a Business Day, the immediately preceding 1 Business Day. Issue Date. Settlement Date: May 29, 2008 Securities Exchange Listing: [ ] Yes [X] No. If yes, LIBOR [X] indicate name(s) of Securities Exchange(s): [X] LIBOR Reuters Page: LIBOR01 . [ ] LIBOR Telerate Page Depositary: The Depository Trust Company LIBOR Currency: U.S. Dollars Authorized Denominations: $100,000 and integral multiples of $1,000 in excess thereof; the holder of this EURIBOR [ ] Note may extend a portion of this Note solely in CMT Rate [ ] Authorized Denominations and the Principal Amount Designated CMT Telerate Page: of this Note remaining after an extension must also be If Telerate Page 7052: in Authorized Denominations. [ ] Weekly Average Collateral held in the Trust: ING USA Annuity and Life Insurance Company Funding Agreement No. RMTN- [ ] Monthly Average 6, all proceeds of the Funding Agreement and all Designated CMT Maturity Index: rights and books and records pertaining to the CD Rate [ ] foregoing. Commercial Paper Rate [ ] Additional Amounts to be Paid: [ ] Yes [X] No Constant Maturity Swap Rate [ ] Interest Rate or Formula: Three-Month USD LIBOR Eleventh District Cost of Funds Rate [ ] (except as noted under Interest Rate Basis) plus the applicable Spread set forth in the attached Schedule II. Federal Funds Open Rate [ ] Fixed Rate Note: [ ] Yes [X] No. If yes, Federal Funds Rate [ ] Interest Rate: Prime Rate [ ] Interest Payment Frequency: Treasury Rate [ ] Interest Payment Dates: Index Maturity: 3-Month Day Count Convention: Spread and/or Spread Multiplier: See attached Schedule II Additional/Other Terms: Initial Interest Rate, if any : 3.14307% Amortizing Note: [ ] Yes [X] No. If yes, Initial Interest Reset Date: September 19, 2008 Amortization schedule or formula: Interest Reset Dates: Each Interest Payment Additional/Other Terms: Date Discount Note: [ ] Yes [X] No. If yes, Interest Rate Determination Date(s): The Total Amount of Discount: second London Banking Day preceding the related Initial Accrual Period of Discount: Interest Reset Date Interest Payment Dates: Quarterly on the 19 th Interest Payment Dates: day of every March, June, September and December, Additional/Other Terms: commencing on September 19, 2008, subject to Optional Redemption Provisions: [ ] Yes [X] No. adjustment in accordance with the Modified Following If yes, Business Day Convention. If this Note matures prior to Initial Redemption Date: the Final Stated Maturity Date, the final Interest Initial Redemption Percentage: Payment Date will be the relevant Stated Maturity Date, and interest for the final interest period for this Note will Annual Redemption Percentage Reduction, accrue from and including the Interest Payment Date in if any: the quarter immediately preceding such relevant Stated Additional/Other Terms: Maturity Date to but excluding such relevant State Contingent Redemption Provisions: [X] Yes [ ] No. Maturity Date. If yes, Maximum Interest Rate, if any: Not applicable Terms: See attached Schedule II Minimum Interest Rate, if any: Not applicable Repayment Provisions: [ ] Yes [X] No. If yes, Fixed Rate Commencement Date, if any: Not Repayment Date(s): applicable 2 Repayment Price: Floating Rate Commencement Date, if any: Not Additional/Other Terms: applicable Fixed Interest Rate, if any: Not applicable Day Count Convention: Actual/360 Regular Record Date(s): 15 calendar days prior to the Interest Payment Date Sinking Fund: Not applicable Specified Currency: U.S. Dollars Exchange Rate Agent: Not applicable Calculation Agent: Citibank, N.A. Additional/Other Terms: See attached Schedule II The ING USA Global Funding Trust designated above (the Trust), for value received, hereby promises to pay to Cede & Co., or its registered assigns, the Principal Amount specified above on the Stated Maturity Date specified above and, if so specified above, to pay interest thereon from the Original Issue Date specified above or from the most recent Interest Payment Date specified above to which interest has been paid or duly provided for at the rate per annum determined in accordance with the provisions on the reverse hereof and as specified above, until the principal hereof is paid or made available for payment. Unless otherwise specified above, payments of principal, premium, if any, and interest hereon will be made in the lawful currency of the United States of America (U.S. Dollars or United States Dollars). If the Specified Currency specified above is other than U.S. Dollars, the Holder (as defined in the Indenture) shall receive such payments in such Foreign Currency (as hereinafter defined). The Principal Amount of this Note at any time means (1) if this Note is a Discount Note (as defined in section 3(c) on the reverse hereof), the Amortized Face Amount (as hereinafter defined) at such time and (2) in all other cases, the Principal Amount hereof. Capitalized terms not otherwise defined herein shall have their meanings set forth in the Indenture, dated as of the date of the Pricing Supplement (the Indenture), between Citibank, N.A., as the indenture trustee (the Indenture Trustee), and the Trust, or on the face hereof. This Note will mature on the Stated Maturity Date, unless its principal (or any installment of its principal) becomes due and payable prior to the Stated Maturity Date, whether, as applicable, by the declaration of acceleration of maturity, notice of redemption by the Trust or otherwise (the Stated Maturity Date or any date prior to the Stated Maturity Date on which this Note becomes due and payable, as the case may be, is referred to as the Maturity Date). A Discount Note is any Note that has an Issue Price that is less than 100% of the Principal Amount thereof by a percentage that is equal to or greater than 0.25% multiplied by the product of the principal amount of the Notes and the number of full years to the Stated Maturity Date. Unless otherwise specified above, the interest payable on each Interest Payment Date or the Maturity Date will be the amount of interest accrued from and including the Original 3 Issue Date or from and including the last Interest Payment Date to which interest has been paid or duly provided for, as the case may be, to, but excluding, such Interest Payment Date or the Maturity Date, as the case may be. Unless otherwise specified above, the interest payable on any Interest Payment Date will be paid to the Holder on the Regular Record Date for such Interest Payment Date, which Regular Record Date shall be the fifteenth (15 th ) calendar day, whether or not a Business Day, immediately preceding the related Interest Payment Date; provided that, notwithstanding any provision of the Indenture to the contrary, interest payable on any Maturity Date shall be payable to the Person to whom principal shall be payable; and provided, further, that unless otherwise specified above, in the case of a Note initially issued between a Regular Record Date and the Interest Payment Date relating to such Regular Record Date, interest for the period beginning on the Original Issue Date and ending on such Interest Payment Date shall be paid on the Interest Payment Date following the next succeeding Regular Record Date to the Holder on such next succeeding Regular Record Date. Payments of principal of, and premium, if any, and interest and other amounts due and owing, if any, will be made through the Indenture Trustee to the account of DTC or its nominee and will be made in accordance with depositary arrangements with DTC. Unless otherwise specified on the face hereof, the Holder hereof will not be obligated to pay any administrative costs imposed by banks in making payments in immediately available funds by the Trust.
